Citation Nr: 1135129	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  08-07 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for arthralgia of the lumbar spine.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a stomach disorder or, entitlement to service connection for a stomach disorder as secondary to service-connected arthralgia of the lumbar spine.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected arthralgia of the lumbar spine.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to May 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from January 2007 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and Montgomery, Alabama.  The Veteran now resides in Alabama, so the matter is now handled by the RO in Montgomery, Alabama.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a rating higher than 20 percent for his service-connected arthralgia of the lumbar spine.  The Veteran indicated at his June 2011 hearing that his service-connected lumbar spine has become worse since his last VA examination, which was conducted in December 2006, more than four years ago.  


A remand is necessary in order to determine the current level of severity of the Veteran's lumbar spine.  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  A VA examination is necessary to provide a thorough assessment of the Veteran's current level of functioning due to his lumbar disability.

The Veteran is also seeking entitlement to compensation under U.S.C.A. § 1151 for a stomach disorder.  The Veteran contends that he developed a stomach disorder as a result of medicine the VA prescribed to him for his back pain.

Title 38 U.S.CA. § 1151 provides that where a Veteran suffers an injury or an aggravation of an injury resulting in additional disability by reason of VA hospitalization, or medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service connected.  Subsequent amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 require a showing not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  The Veteran has not yet received a VA examination to evaluate his stomach disorder and an opinion pertaining to whether the Veteran's suffered from an additional disability as a result of the medication prescribed has not been obtained.  Additionally, the Board finds the VA examiner should offer an opinion as to whether the Veteran's current stomach disorder is proximately due to or aggravated by his service-connected lumbar disability.

The Veteran is also seeking entitlement to service connection for a cervical spine disorder, to include as secondary to his service-connected lumbar disability.  He asserts he injured his cervical spine during a fall while in the military and at the time, the focus was on treatment for his lumbar spine.  Although the Veteran was afforded a VA examination in October 2006, the VA examiner did not opine on whether the Veteran's service-connected lumbar spine disability aggravates his cervical spine disorder.  As such, the Board finds a new VA examination is necessary and additional medical opinions should be obtained.

Finally, the Board finds that a remand is necessary to obtain medical records.  The Veteran indicated he receives Social Security disability, and he has submitted partial records, but all Social Security records should be obtained.  Additionally, the Veteran has indicated that he received treatment at Tuskegee VA Medical Center.  See November 2008 Report of Contact.  A June 2009 Supplemental Statement of the Case indicates Tuskegee records were reviewed; however, there is no evidence in the claims file that these records were requested.  38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained, unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Additionally, in a VA Form 21-4142, the Veteran indicated that he received treatment at Trinity Medical Center.  Efforts should be made to obtain these records as well.


Accordingly, the case is REMANDED for the following actions:

1.  Along with any updated VA treatment records, obtain and associate with the claims file the following records:

a)  VA records from Tuskegee VAMC 
b)  records from Trinity Medical Center 
c)  Social Security disability records
d)  All records of treatment from Doctor George Smith (from Lineville, Alabama) and Doctor Hensleigh

If no additional medical records can be located, a negative response is necessary and a written statement to that effect should be requested for incorporation into the record.  

2.  Afford the Veteran a VA examination to determine the current severity of his service-connected arthralgia of the lumbar spine.  Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, to include any neurological symptoms.

All pertinent symptomatology and findings should be reported in detail, including range of motion measurements and neurological symptoms.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report. 
 
3.  Afford the Veteran a VA examination for the purpose of assessing his claim for benefits under 38 U.S.C.A. § 1151.  Determine whether the Veteran has an additional stomach disorder as a result of medication prescribed to him by the VA for his back pain.  


The VA examiner must discuss all current symptoms and diagnose any current stomach disorder.  The examiner should address all relevant treatment records.  

If the examiner concludes that the Veteran has an additional disability from medicine prescribed by the VA, the examiner should then opine whether the proximate cause of the additional disability was (a) carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing the surgical treatment or (b) an event not reasonably foreseeable.  This must include a discussion of the standard of care for prescribing such medicine and whether or not the physician violated the standard of care.  The opinion should specifically state whether the VA physician prescribing the medicine failed to exercise the degree of care that would be expected of a reasonable health care provider.  

If the examiner concludes that the VA medicine caused additional disability, the opinion should also address whether there is evidence that the VA failed to inform the Veteran of the risks of the medicine.  The opinion must also address what reasonably foreseeable risks should have been disclosed.  If the examiner concludes that the Veteran has an additional disability that is considered the "natural progress of the disease," then the examiner should discuss whether "VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress."

The examiner is also asked to opine as to whether it is as least as likely as not (i.e. 50 percent) that the Veteran's current stomach disorder is proximately due to or aggravated by his service-connected lumbar spine disorder.

4.  Afford the Veteran a VA examination for a cervical spine disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent): 

a)  that any diagnosed cervical spine disorder is causally or etiologically related to the Veteran's time in service, to include the fall incurred during service; and

b)  that any diagnosed cervical spine disorder is proximately due to or aggravated by the Veteran's service-connected lumbar disability.  

The examiner should consider the Veteran's statements regarding the occurrence and aggravation of the disability, in addition to his statements regarding the continuity of symptomatology.  An examination is considered inadequate where the examiner does not comment on the Veteran's report of in- service injury and instead relies on the absence of evidence in the service treatment records to provide a negative opinion.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

6.  The RO should then readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


